The opinion of the court was delivered by
Redfield, Ch. J.
Some question is made in this case whether the auditor did not make some mistake in his own computation.* But if he did it was an error of fact, and should have been corrected in the county court, as in this court only errors in law can be revised. And we could not say that the county court committed an error in law in not revising and correcting the computation of the auditor, unless it was brought to their notice.
I am not satisfied that any mistake occurred. It is more probable, perhaps, that none did.
The charge for land seems to have been allowed without objection. Certainly no question in regard to it is referred to the court, as in regard to some of the other items.
In regard to the question which the county court did decide, we cannot see why it was not decided correctly.
The defendant never claimed that the horse and colt became his. After he took possession of them he professed a willingness to account for all they brought, and the mare has been sold. And as the defendant has persisted in keeping the colt until the account was settled, and professed a willingness to give the plaintiff the full benefit of it, it would seem but just that it should be accounted for in the settlement. And if accounted for it should be at its value when taken.
Judgment affirmed.

 Nothing appears in the papers furnished to the reporter in reference to this question, except what is stated in the opinion of the court. Copies of the accounts in full did not accompany the copy of the auditor’s report which was furnished to the Chief Justice, and by him transmitted to the reporter.